      Case 1:19-cv-00021-VSB-BCM Document 271 Filed 12/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        12/29/2020
DISH NETWORK L.L.C., et al.,
            Plaintiffs,
                                                  19-CV-0021 (VSB) (BCM)
-against-
                                                  ORDER
ASIA TV USA LTD., et al.,
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The conference currently scheduled for January 4, 2021 at 10:00 a.m. will start at 12:00
noon. The dial-in information and pre-conference requirements remain the same. (See Dkt. No.
269.)

Dated: New York, New York
       December 29, 2020
                                           SO ORDERED.




                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
